The opinion of the court was delivered
Pee Cueiam.
Judge Stein, by whom this action was heard and considered, resolved that the evidence introduced on behalf of the plaintiff was insufficient in its probative persuasiveness to establish either a constructive or resulting trust.
We are in accord with his conclusion.
We observe in the record, however, a stipulation entered into at the trial between counsel for the plaintiff-appellant and the defendants-respondents “that the checks drawn to the Federal Housing Administrator for the sums of $68.64 and $77.16 were made in connection with the purchase of the house.” The trial judge in the oral statement of his conclusions remarked that “there were two checks made to the Federal Housing Administrator for the sums of $68.64 and $77.16 and that is all there is by any direct proof of money that went into this house.”
In this situation this court will exercise its jurisdiction to direct that the judgment be amended to contain a provision that the plaintiff shall have a lien upon the premises for the sum of $145.80 with interest, prior and superior to the existing lien of the defendant Mary Brenner. Const., art. VI, § V, par. 3. Rules 1:4-10, 4:4-7.
The judgment in all other respects is affirmed. Ho costs.